

117 S497 IS: American Fisheries Advisory Committee Act
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 497IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Sullivan (for himself, Ms. Murkowski, Ms. Warren, Mr. Markey, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the American Fisheries Advisory Committee to assist in the awarding of fisheries research and development grants, and for other purposes. 1.Short titleThis Act may be cited as the American Fisheries Advisory Committee Act.2.American Fisheries Advisory Committee(a)EstablishmentSection 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3), is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following:(e)American Fisheries Advisory Committee(1)DefinitionsIn this subsection:(A)CommitteeThe term Committee means the American Fisheries Advisory Committee established under paragraph (2).(B)Fishing communityThe term fishing community means harvesters, marketers, growers, processors, recreational fishermen, charter fishermen, and persons providing them with goods and services.(C)Marketing and promotionThe term marketing and promotion means an activity aimed at encouraging the consumption of seafood or expanding or maintaining commercial markets for seafood.(D)ProcessorThe term processor means any person in the business of preparing or packaging seafood (including seafood of the processor’s own harvesting) for sale.(E)SeafoodThe term seafood means farm-raised and wild-caught fish, shellfish, or marine algae harvested in the United States or by a United States flagged vessel for human consumption.(2)EstablishmentNot later than 90 days after the date of the enactment of the American Fisheries Advisory Committee Act, the Secretary shall establish 6 regions within the American Fisheries Advisory Committee as follows:(A)Region 1 shall consist of Alaska, Hawaii, the Commonwealth of the Northern Mariana Islands, and the Territories of Guam and American Samoa.(B)Region 2 shall consist of Maine, New Hampshire, Massachusetts, Rhode Island, and Connecticut.(C)Region 3 shall consist of Texas, Alabama, Louisiana, Mississippi, Florida, Arkansas, Puerto Rico, and the Territory of the Virgin Islands of the United States.(D)Region 4 shall consist of California, Washington, Oregon, and Idaho.(E)Region 5 shall consist of New Jersey, New York, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia.(F)Region 6 shall consist of Michigan, Minnesota, Wisconsin, Illinois, Indiana, Ohio, and Pennsylvania.(3)MembershipThe Committee shall be composed of the following members:(A)Regional representationEach of the regions listed in subparagraphs (A) through (F) of paragraph (2) shall be represented on the Committee by 3 members—(i)who are appointed by the Secretary;(ii)who reside in a State or territory in the region that the member will represent;(iii)of which—(I)one shall have experience as a seafood harvester or processor;(II)one shall have experience as recreational or commercial fisher or have experience growing seafood; and(III)one shall be an individual who represents the fisheries science community or the relevant Regional Fishery Management Council; and(iv)that are selected so that the members of the Committee have experience or expertise with as many seafood species as practicable.(B)At-large membersThe Secretary shall appoint to the Committee at-large members as follows:(i)One individual with experience in food distribution, marketing, retail, or food service.(ii)One individual with experience in the recreational fishing industry supply chain, such as fishermen, manufacturers, retailers, and distributors.(iii)One individual with experience in the commercial fishing industry supply chain, such as fishermen, manufacturers, retailers, and distributors.(iv)One individual who is an employee of the National Marine Fisheries Service with expertise in fisheries research.(C)Balanced representationIn selecting the members described in subparagraphs (A) and (B), the Secretary shall seek to maximize on the Committee, to the extent practicable, a balanced representation of expertise in United States fisheries, seafood production, and science.(4)Member termsThe term for a member of the Committee shall be 3 years, except that the Secretary shall designate staggered terms for the members initially appointed to the Committee.(5)ResponsibilitiesThe Committee shall be responsible for—(A)identifying needs of the fishing community that may be addressed by a project funded with a grant under subsection (c);(B)developing the request for proposals for such grants;(C)reviewing applications for such grants; and(D)selecting applications for approval under subsection (c)(2)(B).(6)ChairThe Committee shall elect a chair by a majority of those voting, if a quorum is present.(7)QuorumA simple majority of members of the Committee shall constitute a quorum, but a lesser number may hold hearings.(8)Meetings(A)FrequencyThe Committee shall meet not more than 2 times each year.(B)LocationThe meetings of the Committee shall rotate between the geographic regions described under paragraph (2).(C)Minimizing costsThe Committee shall seek to minimize the operational costs associated with meetings, hearings, or other business of the Committee, including through the use of video or teleconference.(9)Designation of staff memberThe Secretary shall designate a staff member to coordinate the activities of the Committee and to assist with administrative and other functions as requested by the Committee.(10)Per diem and expenses and funding(A)In generalA member of the Committee shall serve without compensation, but shall be reimbursed in accordance with section 5703 of title 5, United States Code, for reasonable travel costs and expenses incurred in performing duties as a member of the Committee.(B)FundingThe costs of reimbursements under subparagraph (A) and the other costs associated with the Committee shall be paid from funds made available to carry out this section (which may include funds described in subsection (f)(1)(B)), except that no funds allocated for grants under subsection (f)(1)(A) shall be expended for any purpose under this subsection.(11)Conflict of interestThe conflict of interest and recusal provisions set out in section 302(j) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)) shall apply to any decision by the Committee and to all members of the Committee as if each member of the Committee is an affected individual within the meaning of such section 302(j), except that in addition to the disclosure requirements of section 302(j)(2)(C) of such Act (16 U.S.C. 1852(j)(2)(C)), each member of the Committee shall disclose any financial interest or relationship in an organization or with an individual that is applying for a grant under subsection (c) held by the member of the Committee, including an interest as an officer, director, trustee, partner, employee, contractor, agent, or other representative.(12)Technical review of applications(A)In generalPrior to review of an application for a grant under subsection (c) by the Committee, the Secretary shall obtain an independent written technical evaluation from 3 or more appropriate Federal, private, or public sector experts (such as industry, academia, or governmental experts) who—(i)have subject matter expertise to determine the technical merit of the proposal in the application;(ii)shall independently evaluate each such proposal; and(iii)shall certify that the expert does not have a conflict of interest concerning the application that the expert is reviewing.(B)GuidanceNot later than 180 days after the date of enactment of the American Fisheries Advisory Committee Act, the Secretary shall issue guidance related to carrying out the technical evaluations under subparagraph (A). Such guidance shall include criteria for the elimination by the National Oceanic and Atmospheric Administration of applications that fail to meet a minimum level of technical merit as determined by the review described in subparagraph (A)..(b)Role in approval of grantsSection 2(c)(3) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(3)), is amended to read as follows:(3)(A)No application for a grant under this subsection may be approved unless the Secretary—(i)is satisfied that the applicant has the requisite technical and financial capability to carry out the project; and(ii)based on the recommendations of the American Fisheries Advisory Committee established in subsection (e), evaluates the proposed project as to—(I)soundness of design;(II)the possibilities of securing productive results;(III)minimization of duplication with other fisheries research and development projects;(IV)the organization and management of the project;(V)methods proposed for monitoring and evaluating the success or failure of the project; and(VI)such other criteria as the Secretary may require.(B)If the Secretary fails to provide funds to a grant selected by the American Fisheries Advisory Committee, the Secretary shall provide a written document to the Committee justifying the decision..3.Expansion of specified purposes of fisheries research and development projects grants program to include fisheries research and development projectsSection 2(c)(1) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(1)), is amended by inserting fisheries science, recreational fishing, before harvesting,.4.Public availability of grants proposalsSection 2(c) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)), is amended by adding at the end the following:(6)Any person awarded a grant under this subsection shall make publicly available a title and abstract of the project to be carried out by the grant funds that serves as the public justification for funding the project that includes a statement describing how the project serves to enhance United States fisheries, including harvesting, processing, marketing, and associated infrastructures, if applicable..